Citation Nr: 9932874	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-01 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for arthritis of the hands, 
knees, and right shoulder.

ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1995.

In a February 1999 decision, the Board of Veterans' Appeals 
(Board) granted entitlement to an increased evaluation for 
plantar warts and remanded the issue of entitlement to 
service connection for arthritis of the hands, knees, and 
right shoulder to the Reno, Nevada Department of Veterans 
Affairs (VA) Regional Office (RO) for a formal adjudication 
on the matter of whether a timely and proper substantive 
appeal had been submitted as to this issue.  The RO 
subsequently determined that a timely and proper substantive 
appeal had been submitted by the veteran as to the issue of 
entitlement to service connection for arthritis of the hands, 
knees, and right shoulder.  The case has now been returned to 
the Board for appellate consideration.

The Board notes that in a June 1999 statement, the veteran 
requested that his claim regarding Dupuytren's Contracture of 
the right and left hands remain open and referenced a future 
medical evaluation.  This matter is referred to the RO for 
any appropriate action.



FINDINGS OF FACT

1.  In a May 1996 rating decision, the RO denied entitlement 
to service connection for arthritis of the hands, knees, and 
right shoulder.  

2.  The veteran filed a notice of disagreement as to that 
determination in August 1996.  A statement of the case 
addressing the issue of entitlement to service connection for 
arthritis of the hands, knees, and right shoulder was issued 
in November 1997.  

3.  The veteran's January 1998 substantive appeal addressed 
only the issue of entitlement to an increased evaluation for 
plantar warts.  The veteran's January 1998 substantive appeal 
makes no mention of the veteran's claim of entitlement to 
service connection for arthritis of the hands, knees, and 
right shoulder.

4.  A VA Form 9 substantive appeal addressing the issue of 
entitlement to service connection for arthritis of the hands, 
knees, and right shoulder has not been filed.  




CONCLUSION OF LAW

The veteran has not filed a timely and adequate substantive 
appeal with respect to the issue of entitlement to service 
connection for arthritis of the hands, knees, and right 
shoulder.  38 U.S.C.A. § 7105(a), (d)(3) (West 1991); 
38 C.F.R. § 20.200, 20.202. 20.302 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a May 1996 rating decision, the RO denied entitlement to 
service connection for arthritis of the knees, hands, and 
right shoulder.  The RO informed the veteran of this decision 
in a May 1996 letter.  In August 1996, the veteran filed a 
notice of disagreement, in pertinent part, as to the denial 
of entitlement to service connection for arthritis of the 
knees, hands, and right shoulder.  

After receiving additional evidence, the RO issued an 
additional rating decision denying entitlement to service 
connection for arthritis of the knees, hands, and right 
shoulder in February 1997.  A statement of the case was 
issued in November 1997.  

The veteran filed a substantive appeal in January 1998.  The 
veteran's substantive appeal referred only to the veteran's 
claim for an increased evaluation for plantar warts.  The 
substantive appeal made no mention of the veteran's claim of 
entitlement to service connection for arthritis of the knees, 
hands, and right shoulder.  

In a February 1999 decision, the Board granted entitlement to 
an increased evaluation for plantar warts and remanded the 
issue of entitlement to service connection for arthritis of 
the knees, hands, and right shoulder to the RO.  The Board 
requested that the RO afford the veteran a reasonable period 
to submit argument and evidence on whether a timely and 
adequate substantive appeal had been submitted in regard to 
this issue.  Thereafter, the RO was to make a determination 
as to whether a timely and adequate substantive appeal had 
been submitted as to the issue of entitlement to service 
connection for arthritis of the knees, hands, and right 
shoulder.  

A July 1999 record reflects that the RO determined that 
although the VA Form 9 referred only to plantar warts, it was 
valid as to the issue of entitlement to service connection 
for arthritis of the hands, knees, and right shoulder.  The 
veteran submitted no additional argument or evidence on this 
issue.  

Analysis

Every appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal.  See 
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); 
see also Roy v. Brown, 5 Vet. App. 554, 555 (1993).  The 
appeal should set out specific arguments relating to errors 
of fact or law.  To the extent feasible, the arguments should 
be related to specific items in the statement of the case.  
This is the last action the appellant needs to take to 
perfect an appeal.  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal.  However, the Board may dismiss any 
appeal which fails to allege a specific error of fact or law 
in the determination, or determinations, being appealed.  See 
38 C.F.R. § 20.202 (1999).

Following a review of the record, the Board concludes that 
although the veteran did file a notice of disagreement as to 
the issue of entitlement to service connection for arthritis 
of the hands, knees, and right shoulder, he did not pursue 
this issue when he submitted his VA Form 9 substantive appeal 
in January 1998.  The veteran's substantive appeal clearly 
addressed only the issue of entitlement to an increased 
evaluation for plantar warts.  The veteran did not allege any 
error of fact or law as to the denial of entitlement to 
service connection for arthritis of the hands, knees, and 
right shoulder.  Although the RO appears to have continued to 
process the issue of entitlement to service connection for 
arthritis of the hands, knees, and right shoulder as if it 
remained in appellate status, that action was insufficient to 
confer or restore appellate jurisdiction.  

Thus, because a timely and proper substantive appeal as to 
the issue of entitlement to service connection for arthritis 
of the hands, knees, and right shoulder has not been filed, 
the Board lacks appellate jurisdiction over this issue.  



ORDER

The issue of entitlement to service connection for arthritis 
of the hands, knees, and right shoulder is dismissed for lack 
of jurisdiction.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

